In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00084-CV
     ___________________________

CITY OF HALTOM CITY, TEXAS, Appellant

                      V.

     NICKOLAS FORREST, Appellee



  On Appeal from the 141st District Court
          Tarrant County, Texas
      Trial Court No. 141-304403-18


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                             MEMORANDUM OPINION

      Appellant City of Haltom City appeals the denial of its motion for summary

judgment and its plea to the jurisdiction, in which it sought the dismissal of appellee

Nickolas Forrest’s claims for retaliation and breach of a settlement agreement. We

affirm.

                                  I.     BACKGROUND 1

      In 2015, Haltom City Police Department hired Forrest. While Forrest was

employed there, officers and supervisors began mocking his religion—Forrest is a

member of The Church of Jesus Christ of Latter-Day Saints, commonly referred to as

Mormon—and he reported the problem to higherups. Shortly thereafter, Haltom

City PD assigned an internal affairs officer to investigate Forrest for misconduct—

namely, lying to a superior officer about whether he collected a damage estimate from

a witness at the scene of a traffic collision. The investigator concluded that the

allegations of misconduct were unfounded. 2 There was evidence that, contrary to


      1
          Viewed in the light most favorable to Forrest, the record shows the following.
      2
        In his report, the investigator recited Forrest’s account of the incident: that he
simply misunderstood the question asked by his superior officer, Corporal Ronald
Foreman, and that he admitted his mistake shortly thereafter, as soon as the true
nature of the question dawned on him. The investigator also reported the sentiments
of two other officers who were at the scene of the accident, who stated that it would
have been “pointless” for Forrest to lie about something so trivial, that the superior
officer could have just as easily taken Forrest aside to counsel him about the incident
rather than arrange an internal affairs investigation, and that the superior officer “kind
of []baited him into” misstating the facts and “giving . . . the answer [Foreman]
want[ed].” Finally, the investigator related his own view that while the situation was

                                             2
regulations, Haltom City PD’s chief of police pressured the investigator to change his

findings and deem the allegations “sustained,” but the investigator refused.

Nonetheless, Forrest was terminated on the basis of the alleged misconduct. Haltom

City PD initially listed his discharge as dishonorable, but Forrest challenged that

determination, and an administrative law judge overturned the determination and

ordered that Forrest’s discharge be listed as honorable.

      Forrest filed a religious discrimination complaint with the Texas Workforce

Commission. The parties entered a settlement in which Haltom City agreed to pay

Forrest nearly $30,000. Haltom City further agreed that whenever it received an

employment inquiry regarding Forrest, it would process the inquiry through Haltom

City PD’s human resources department, which was to provide only neutral,

nondisparaging information regarding title, salary, and dates of employment.

      Forrest then applied for a position with Round Rock Police Department. As

he progressed through the interview process, he disclosed that Haltom City PD had

fired him for alleged misconduct, though Forrest said he had successfully challenged

the allegations in a lawsuit. He signed a written form that would allow Haltom City

PD to provide Round Rock PD with files concerning his work record.

      Round Rock PD contacted Haltom City PD for an employment reference.

Instead of processing the inquiry through the human resources department, the call

ambiguous, he believed Forrest’s account, both because there was evidence that
Forrest had been honest about similar issues in the past and because “I don’t see a
purpose in this situation for Officer Forrest to deceive Cpl. Foreman.”

                                           3
was routed to Sergeant Eric Peters. According to Forrest’s deposition testimony,

Peters provided false information about Forrest: that he had been investigated twice

(rather than once) and that as a result, he had been fired for confirmed misconduct

(rather than that the allegations had been deemed unfounded).

       Sergeant Peters recalled events differently, though he admitted that he had two

conversations with Round Rock PD, both on September 6, 2017. He stated that in

the first conversation, Round Rock PD conveyed its understanding that the

misconduct allegations against Forrest were “not sustained.” As Peters admitted, he

said that that understanding “was not accurate as far as what I had in my files.”3

Round Rock PD then forwarded him a copy of the authorization. In the second

conversation the same day, Peters stated that he wanted to contact Haltom City’s

attorney to see whether he could forward the investigation file to Round Rock PD.

       Round Rock PD’s internal documents show that the next day, on September 7,

it removed Forrest from consideration, citing the September 6 conversations with

Peters.

       Subsequently, Haltom City’s attorney contacted Forrest’s attorney and asked

how he wanted them to respond to the request for the investigation file.                 On

September 11, 2017, Forrest’s attorney authorized Haltom City PD to produce the

file, but he instructed Haltom City PD not to discuss Forrest’s employment. Though


       3
        Peters testified, however, that he did not actually look at the internal affairs file
until after his conversation with Round Rock PD.

                                             4
Peters was cleared to send the file, Round Rock PD never followed up to request it,

having already removed Forrest from consideration.

       Forrest filed suit against Haltom City, alleging that Haltom City PD provided a

disparaging job reference. Forrest alleged that in doing so, the City (1) retaliated

against him and (2) breached the terms of its prior settlement agreement. The City

filed a plea to the jurisdiction and hybrid traditional and no-evidence motion for

summary judgment, both of which the trial court denied based on the evidence above.

Haltom City brought this interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(5), (8).

                            II.    STANDARD OF REVIEW

A.     Summary Judgment

       We review a trial court’s denial of summary judgment de novo. Dall. Morning

News, Inc. v. Tatum, 554 S.W.3d 614, 624 (Tex. 2018). We take as true all evidence

favorable to the nonmovant, and we indulge every reasonable inference and resolve

any doubts in the nonmovant’s favor. KMS Retail Rowlett, LP v. City of Rowlett, 593

S.W.3d 175, 181 (Tex. 2019). To prevail on a traditional summary-judgment motion,

a movant must show that no genuine issue of material fact exists and that it is entitled

to judgment as a matter of law. Id. A defendant may obtain summary judgment by,

among other things, conclusively negating at least one element of the plaintiff’s cause

of action. Murphy Expl. & Prod. Co.-USA v. Adams, 560 S.W.3d 105, 108 (Tex. 2018).

It is also proper for the trial court to grant a defendant’s no-evidence motion for

                                           5
summary judgment if the plaintiff has produced no more than a scintilla of evidence

on an essential element of the cause of action, that is, if the plaintiff’s evidence does

not rise to a level that would enable reasonable and fair-minded people to differ in

their conclusions. Dall. Morning News, 554 S.W.3d at 625. Less than a scintilla of

evidence exists when the evidence is so weak as to do no more than create a mere

surmise or suspicion of a fact. KMS Retail, 593 S.W.3d at 181.

B.       Plea to the Jurisdiction

         Governmental immunity generally protects state subdivisions from suit unless

the immunity has been waived by the constitution or state law. Univ. of Tex. M.D.

Anderson Cancer Ctr. v. McKenzie, 578 S.W.3d 506, 512 (Tex. 2019). We review a ruling

on a plea to the jurisdiction de novo. Id. The Texas Commission on Human Rights

Act (TCHRA) waives immunity when the plaintiff states a claim for conduct that

violates the statute. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex.

2018).

         “Immunity from suit may be asserted through a plea to the jurisdiction or other

procedural vehicle, such as a motion for summary judgment.” Id. A jurisdictional

plea may challenge the pleadings, the existence of jurisdictional facts, or both. Id.

When a jurisdictional plea challenges the pleadings, we determine if the plaintiff has

alleged facts affirmatively demonstrating subject matter jurisdiction. Id. If the plea

challenges the existence of jurisdictional facts, we consider evidence when necessary



                                            6
to resolve the jurisdictional issues, even if the evidence implicates both subject matter

jurisdiction and the merits of a claim. Id. at 770–71.

       When, as here, the jurisdictional plea challenges the existence of jurisdictional

facts with supporting evidence, the standard of review mirrors that of a traditional

summary judgment:        “If the plaintiffs’ factual allegations are challenged with

supporting evidence necessary to consideration of the plea to the jurisdiction, to avoid

dismissal plaintiffs must raise at least a genuine issue of material fact to overcome the

challenge to the trial court’s subject matter jurisdiction.” Id. at 771 (cleaned up)

(quoting Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 221 (Tex. 2004)).

In determining whether a material fact issue exists, we take as true all evidence

favorable to the plaintiff, indulging every reasonable inference and resolving any

doubts in the plaintiff’s favor. Id. We disregard evidence and inferences unfavorable

to the plaintiff unless reasonable jurors could not. Id.

                                  III.   RETALIATION

A.    General Applicable Law

       Under Section 21.055 of the TCHRA, an employer commits an unlawful

employment practice if the employer retaliates or discriminates against a person who

has engaged in protected activity. Tex. Labor Code Ann. § 21.055. “Because smoking

guns are hard to come by, the three-part McDonnell Douglas burden-shifting framework

enables an employee to establish discrimination with circumstantial evidence.” Clark,

544 S.W.3d at 782 (footnote omitted) (citing, inter alia, McDonnell Douglas Corp. v. Green,

                                            7
411 U.S. 792, 802–05, 93 S. Ct. 1817, 1824–26 (1973)). If the employee establishes a

prima facie case of discrimination, a rebuttable presumption of discrimination arises.

Id. The employer can defeat this presumption by producing evidence of a legitimate,

nondiscriminatory reason for the disputed employment action. Id. Once rebutted,

the employee may prove a statutory violation with evidence that the employer’s stated

reason is false and a pretext for discrimination. Id.

      This burden-shifting framework also applies to retaliation claims. Id. To

establish a prima facie case of retaliation, an employee must show: (1) he engaged in

an activity protected by the TCHRA, (2) he experienced a material adverse

employment action, and (3) a causal link exists between the protected activity and the

adverse action. Id. If jurisdictional evidence rebuts the prima facie case, there must

be evidence of pretext and causation in order for the plaintiff to survive the

jurisdictional plea and summary judgment. Id. at 783. When reviewing an issue under

the TCHRA, we may also look to cases interpreting analogous federal provisions

found in Title VII of the Civil Rights Act of 1964. Herbert v. City of Forest Hill, 189

S.W.3d 369, 374–75 (Tex. App.—Fort Worth 2006, no pet.).

B.    Adverse Employment Action

      Haltom City does not dispute that Forrest engaged in protected activity when

he filed a charge of discrimination. However, in its first issue, Haltom City maintains

that Forrest failed to create a fact issue on whether there was a materially adverse

employment action, both because of Forrest’s lack of evidence and because the record

                                            8
conclusively shows otherwise. To the contrary, we conclude that Forrest created a

fact issue on whether Sergeant Peters’s negative employment reference constituted

adverse employment action.

      The TCHRA protects employees from retaliatory employment actions that are

materially adverse. Clark, 544 S.W.3d at 788. Materially adverse means it well might

have dissuaded a reasonable worker from making or supporting a charge of

discrimination. Id. (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68,

126 S. Ct. 2405, 2415 (2006)). The challenged action must be materially adverse

because it is important to separate significant harms from the petty slights or minor

annoyances that all workers experience. Id.; Niu v. Revcor Molded Prods. Co., 206 S.W.3d

723, 731 (Tex. App.—Fort Worth 2006, no pet.). “This objective standard is fact

specific because the significance of any given act of retaliation will often depend upon

the particular circumstances. Context matters.” Metro. Transit Auth. of Harris Cty. v.

Douglas, 544 S.W.3d 486, 494 (Tex. App.—Houston [14th Dist.] 2018, pet. denied)

(cleaned up).

      Under both Texas and federal law, a false or negative employment reference

may constitute adverse employment action. Under Texas law, an employer’s actions

might be considered adverse if it would materially affect the party’s ability to obtain

outside employment, and that is potentially true of a false or negative employment

reference. See Montgomery Cty. v. Park, 246 S.W.3d 610, 615 (Tex. 2007) (concluding, in

a related context, that an employer’s action was not materially adverse under the

                                           9
Burlington standard because it did not “generally preclude[] him from obtaining outside

employment,” among other reasons); Douglas, 544 S.W.3d at 494 (suggesting that

courts consider “the effect the act had on the employee’s ability to obtain outside

employment” in determining whether there is adverse action).

       Likewise, under parallel federal law, it is well established that a false or negative

employment reference may qualify as an adverse employment action. “Several courts

have held that a former employee . . . can state a valid Title VII retaliation claim based

on being given negative references after engaging in protected activity.” Rascon v.

Austin Indep. Sch. Dist., No. A-05-CA-1072 LY, 2007 WL 1390605, at *8 (W.D. Tex.

May 8, 2007); see Matthews v. Wisc. Energy Corp., 534 F.3d 547, 558 (7th Cir. 2008); Jute

v. Hamilton Sundstrand Corp., 420 F.3d 166, 178–79 (2d Cir. 2005); Hillig v. Rumsfeld, 381

F.3d 1028, 1033–34 (10th Cir. 2004); Hashimoto v. Dalton, 118 F.3d 671, 674 (9th Cir.

1997) (“There is little question that the dissemination of adverse employment

references can constitute a violation of Title VII if motivated by discriminatory

intent.”); Smith v. Sec’y of Navy, 659 F.2d 1113, 1121 (D.C. Cir. 1981); see also E.E.O.C.

v. L.B. Foster Co., 123 F.3d 746, 754 (3d Cir. 1997).

       For instance, in Rascon, an assistant principal for the Austin Independent

School District (AISD) alleged that the principal harassed her and, when she filed a

grievance to complain of discrimination, retaliated against her. 2007 WL 1390605, at

*1. To resolve the dispute, the assistant principal agreed to resign her position in

exchange for AISD’s agreement that it “would ensure that all requests for references

                                            10
from any of [the assistant principal’s] prospective employers would be directed to one

of two AISD employees (neither of which were [the principal]).” Id. But months

later, when AISD received a request for a reference from another school district, the

school district inexplicably directed the call to the principal “in what would appear to

be a plain breach of the settlement agreement.” Id. The principal gave a terse and

negative reference that, in the assistant principal’s subsequent suit, she argued was

retaliation. Id. at *5–6. When AISD moved for summary judgment, the magistrate

agreed that there was a fact issue on adverse employment action:

      The issue is whether a hypothetical reasonable employee, if she found
      out that retaliation in the form of negative employment references were
      being used as a stick to keep employees from exercising their rights
      under Title VII, would be dissuaded from filing a charge of
      discrimination. It is an unremarkable proposition to state that they
      would. Employment references are often the key to obtaining a job, and
      a negative reference can guarantee that a prospective employee does not
      obtain a position. Clearly, knowing that one would receive a negative
      reference for complaining about discrimination could dissuade a person
      from making the charge in the first instance.
Id. at *8. We agree with Rascon, the facts and analysis of which are squarely on point

with regard to Forrest’s claim that Sergeant Peters retaliated and violated a settlement

agreement by providing an employment reference that, though brief, was undoubtedly

negative.

      But Haltom City argues that there can be no adverse action because Sergeant

Peters’s negative reference was not the reason that Round Rock PD decided not to

hire Forrest and because the negative reference relayed only true information.



                                          11
Haltom City’s argument rests on two premises: (1) that to be a materially adverse, a

negative employment reference must be provably traced to the loss of an outside job

opportunity; and (2) that if the content of a job reference is true, then it cannot

constitute an adverse employment action. And according to Haltom City, the record

evidence conclusively establishes that both premises apply here, because Round Rock

PD’s decision to remove Forrest from consideration was based solely on information

that Forrest himself provided, and because Sergeant Peters provided only accurate,

neutral information in response to Round Rock PD’s inquiry.

      To begin, we disagree with Haltom City’s first premise. The prospect of a

negative job reference itself might well dissuade a reasonable worker from making a

charge of discrimination, regardless of whether, ex post, it provably resulted in the loss

of an otherwise viable job opportunity. See id. “An adverse employment action in the

context of a retaliation claim is not limited to conduct that constitutes ultimate

employment decisions,” such as those involving hiring and firing. Douglas, 544 S.W.3d

at 494 & n.10. Rather, for prima facie purposes, the negative reference need not have

“precluded a particular employment prospect,” because “the fact that ‘[an] unlawful

personnel action turned out to be inconsequential goes to the issue of damages, not

liability.’” Hillig, 381 F.3d at 1033–34 (quoting Hashimoto, 118 F.3d at 676); see L.B.

Foster, 123 F.3d at 754 (“An employer who retaliates [cannot] escape liability merely

because the retaliation falls short of its intended result.”). Indeed, requiring the

employee to prove that he failed to secure a particular job because of the negative

                                           12
reference, such as by an affidavit from Round Rock PD, sets the bar too high for a

simple prima facie violation of the statute because, “[a]s a practical matter, it is

unlikely that an employee could secure such evidence, as such an admission would

subject a potential employer to Title VII claims of its own.”4 Jute, 420 F.3d at 179.

      Moreover, Haltom City cites no authority for its second premise that a truthful

reference, by definition, can never be retaliation. A simple hypothetical demonstrates

why this premise is incorrect. Suppose a cashier took five dollars from the till in the

first week of her employment but, when confronted, apologized and promised to

repay the money ten times over within a year. The manager agreed. From there, the

cashier went on to serve as an exemplary, loyal, and well-liked employee for the next

thirty years. Suppose further that near the end of her thirty-year run, the cashier

served as a witness in another employee’s discrimination case. Then, the following

morning, the manager fired the cashier. That afternoon, when the manager received a

call asking for a job reference for the cashier, the manager angrily responded, “She

stole,” and hung up the phone. We believe that such a negative job reference would

be a potential case of retaliation, even though it was both brief and truthful. And




      4
        To the extent that it implies otherwise, we disagree with Aldine Independent
School District v. Massey, No. 01-17-00688-CV, 2018 WL 3117831, at *5 (Tex. App.—
Houston [1st Dist.] June 26, 2018, no pet.) (mem. op.).


                                           13
while there is mixed authority on the question, 5 some courts have held that “a

negative employment reference, even if providing only true information, can qualify as

an adverse employment action because a true reference could serve to dissuade a

reasonable employee from pursuing a protected activity just as much as a false one.”

Mitchell v. Mercedes-Benz U.S. Int’l, Inc., No. 7:13-CV-01708-SGC, 2015 WL 1310721, at

*7 (N.D. Ala. Mar. 24, 2015) (mem. op.) (collecting cases), aff’d, 637 F. App’x 535

(11th Cir. 2015).

      Regardless, we need not decide whether honest job references are even generally

safe from retaliation liability. We will assume for the moment that there is some safe

harbor in Title VII and the TCHRA for negative job references so long as they are

purely truthful. We will further assume arguendo that a negative job reference must

result in the loss of a viable job opportunity before it may constitute adverse

employment action. Even operating under those assumptions, Haltom City has not

conclusively proven either that Sergeant Peters’s reference was true or that it did not

cause Forrest to lose out on the Round Rock PD job.

      Rather, viewed in the light most favorable to Forrest, the state of the record

suggests that Forrest was proceeding smoothly through Round Rock PD’s hiring

process until Sergeant Peters provided false information, which resulted in Forrest’s

removal from consideration. At his deposition, Forrest testified that he had passed

      5
        Knapp v. Gulf County School Board offers a thoughtful discussion of both sides of
the issue. See No. 5:16CV20-RH/GRJ, 2016 WL 7478979, at *2 (N.D. Fla. Dec. 29,
2016) (order).

                                           14
the early stages of Round Rock PD’s process and been invited to an oral interview.

There, he disclosed that he had been fired for dubious reasons, which he had

successfully challenged through legal action. One of Forrest’s interviewers reassured

Forrest and shared his own story: that despite a previous wrongful discharge, Round

Rock PD had hired him, and he had been with Round Rock PD for twenty years. As

Forrest recalled, the interviewer told him to relax and let Round Rock PD’s higherups

investigate the discharge, and “you should have a good chance.”

      However, Forrest offered evidence that Sergeant Peters then gave false

information in response to Round Rock PD’s inquiry.           According to Forrest’s

deposition testimony, Sergeant Peters told Round Rock PD that Forrest had been

investigated twice and that, as a result, he had been fired for confirmed misconduct.

Sergeant Peters’s testimony was to similar effect: whereas Forrest had told Round

Rock PD that the allegations of misconduct had been deemed unfounded, Peters

stated that Forrest’s account was “not accurate.” Yet it is undisputed that Forrest was

investigated only once, that the allegations had twice been deemed unfounded, and

that there was a settlement agreement by which Haltom City had agreed not to repeat

the disparaging allegations.

      Forrest also offered some evidence that this negative reference materially

impacted his chances with Round Rock PD. The day after Round Rock PD spoke

with Sergeant Peters, an internal memo was drafted recommending Forrest’s removal

from consideration. Viewing the record evidence in the light most favorable to

                                          15
Forrest, the memo suggests that the call with Sergeant Peters left Round Rock PD

with the mistaken impression that the allegations against Forrest had been confirmed

and that Forrest had in fact been fired for lying to a superior. Indeed, Sergeant

Peters’s reference may have implied that Forrest had lied during his interview with

Round Rock PD as well.

       Thus, even accepting Haltom City’s legal positions arguendo, Haltom City has

not conclusively proven that the job reference Sergeant Peters gave was truthful or

that it did not cost Forrest the Round Rock PD position.6 Forrest’s evidence gives

rise to a fact issue on adverse employment action. We therefore overrule Haltom

City’s first issue.

C.     Causation and Pretext

       In its second issue, Haltom City challenges the elements of prima facie and but-

for causation. Later in its brief, Haltom City contends that it has offered legitimate,

nondiscriminatory reasons for any adverse actions. And in its third issue, Haltom City

contends that Forrest did not meet his responsive burden to create a fact issue as to

whether Haltom City’s proffered reasons were merely pretext for unlawful retaliation.

       We have reviewed the entirety of the record and made our determinations:

       6
        Separately, Haltom City also submits that there can be no adverse employment
action because Haltom City PD was required to release the information under a state
statute concerning employment references and under the terms of the release that
Forrest signed. Neither of these contentions has any bearing on whether Haltom City
PD did in fact take adverse action. Instead, these contentions would serve the
purpose of providing a legitimate, nondiscriminatory reason for its actions, which is a
different area of the McDonnell Douglas framework.

                                          16
       •      Forrest created a fact issue on prima facie causation, and

       •      Haltom City offered one overarching nondiscriminatory reason for its

              actions, but

       •      Forrest met his responsive burden to produce evidence creating a fact

              issue on but-for causation and pretext.

For the sake of economy, we condense our discussion of the remaining elements. We

begin with Haltom City’s nonretaliatory reason for its actions. We then discuss prima

facie causation, but-for causation, and pretext together, because the same evidence

creates a fact issue on all three.

1.     Applicable Law

       The final element of the plaintiff’s prima facie case is causation. The causation

standard for a prima facie case is not onerous and can be satisfied merely by proving

close timing between the protected activity and the adverse action. Clark, 544 S.W.3d

at 782.

       If the plaintiff makes a prima facie showing, the burden of production shifts to

the employer to articulate a legitimate, nondiscriminatory reason for the adverse

employment action. Id. “[I]t is relatively easy . . . for a defendant to articulate

legitimate, nondiscriminatory reasons for his decision.” Amburgey v. Corhart Refractories

Corp., Inc., 936 F.2d 805, 811 (5th Cir. 1991); Beebe v. City of San Antonio ex rel. City Pub.

Serv. Bd. of San Antonio, No. 04-13-00134-CV, 2014 WL 4437648, at *3 (Tex. App.—



                                             17
San Antonio Sept. 10, 2014, no pet.) (mem. op.).           To satisfy its burden, “[t]he

employer need only articulate a lawful reason, regardless of what its persuasiveness

may or may not be”; the credibility of the reason comes into play later, in assessing

pretext. Joseph v. City of Dallas, 277 F. App’x 436, 439–40 (5th Cir. 2008) (per curiam).

       If the employer provides evidence of a legitimate reason for the adverse action,

the employee must prove the adverse action would not have occurred but for the

protected activity. Mitchell v. Tex. Dep’t of Crim. Justice, No. 02-16-00100-CV, 2017 WL

632906, at *4 (Tex. App.—Fort Worth Feb. 16, 2017, no pet.) (mem. op.); Herbert,

189 S.W.3d at 377. The but-for causation standard is significantly more difficult to

prove than prima facie causation. Clark, 544 S.W.3d at 782. In evaluating but-for

causation evidence in retaliation cases, we examine all of the circumstances, including

temporal proximity between the protected activity and the adverse action, knowledge

of the protected activity, expression of a negative attitude toward the employee’s

protected activity, failure to adhere to relevant established company policies,

discriminatory treatment in comparison to similarly situated employees, and evidence

the employer’s stated reason is false. Id. at 790.

       The worker must also demonstrate that the employer’s proffered reason was

just a pretext for retaliation. Id. at 782. In demonstrating pretext, the plaintiff is “not

limited to presenting evidence of a certain type,” and his proof “may take a variety of

forms.” Patterson v. McLean Credit Union, 491 U.S. 164, 187, 109 S. Ct. 2363, 2378

(1989). “The more idiosyncratic or questionable the employer’s reason, the easier it

                                            18
will be to expose as a pretext, if indeed it is one.” Ross v. Pfizer, Inc., 375 F. App’x 450,

456 (6th Cir. 2010). Merely disputing an employer’s assessment of a plaintiff’s work

will not necessarily support an inference of pretext. Evans v. City of Houston, 246 F.3d

344, 355 (5th Cir. 2001).

       There is an overlap between pretext and but-for causation:             an employee

establishes pretext for a retaliation claim if he shows that his “protected activity was a

but-for cause of the alleged adverse action by the employer.” Reed v. Cook Children’s

Med. Ctr., Inc., No. 02-13-00405-CV, 2014 WL 2462778, at *7 (Tex. App.—Fort

Worth May 29, 2014, no pet.) (mem. op.); see Toldson v. Denton Indep. Sch. Dist., No. 02-

18-00394-CV, 2019 WL 6205245, at *10–11 (Tex. App.—Fort Worth Nov. 21, 2019,

no pet.) (mem. op.) (holding that a lack of causation evidence was fatal to the

plaintiff’s case on pretext); see also Herbert, 189 S.W.3d at 375 (“Proving ‘pretext for

discrimination’ requires the plaintiff to show both that the reason for the employer’s

action was false and that discrimination was the real reason for the action.”).

2.     Analysis

       We begin with Haltom City’s proffered legitimate reason for providing a

negative reference and the evidence that that reason was false, which pertains to both

pretext and the last of Clark’s six causation factors, “evidence the employer’s stated

reason is false.” 544 S.W.3d at 790.

       The City has advanced what we consider to be one overarching nonretaliatory

reason for its actions: Sergeant Peters gave the reference because the City needed to

                                             19
comply with Round Rock PD’s background check, pursuant to Forrest’s signed

authorization as well as a state statute concerning background checks. As for the

authorization, Haltom City did not move for traditional summary judgment on the

affirmative defense of release, did not attempt to conclusively prove it, and has not

argued that defense on appeal. See, e.g., David v. Howeth, No. 02-20-00078-CV, 2020

WL 6165298, at *5 (Tex. App.—Fort Worth Oct. 22, 2020, pet. filed) (mem. op.). As

for the statutory provision that Haltom City cited, it only authorizes a law

enforcement agency that obtains a consent form to make the person’s employment

records available to a hiring law enforcement agency. See Tex. Occ. Code Ann.

§ 1701.451(a-1). The question in this case is not whether Sergeant Peters provided

Round Rock PD with Forrest’s employment records, and it is undisputed that he did

not. Rather, the question is whether Sergeant Peters gave a negative reference in

breach of the settlement and in retaliation, and the statute has little to do with those

subjects.

       The foregoing discussion should help narrow the issue at hand.            To be

persuasive, the City’s reason would arguably need to justify not simply providing an

employment reference, but providing a false, negative employment reference and

doing so in contravention of a settlement agreement. According to the most Forrest-

favorable view of the record, Haltom City PD told Round Rock PD that Forrest was

fired for confirmed misconduct. But Haltom City PD had ample reason to know,

from at least three sources, that those allegations of misconduct were unfounded:

                                          20
(1) from its own investigator, who deemed the allegations unfounded and refused to

change his findings despite pressure from Haltom City PD; (2) from the

administrative law judge who also deemed the allegations unfounded; or (3) from the

settlement agreement by which Haltom City agreed not to repeat the allegations. Any

one of those sources would have tended to filter out the legitimate reasons that

Haltom City might have had for repeating the allegations in a job reference, leaving

only pretextual and retaliatory motives as a possible explanation.

      Moreover, Haltom City PD could have satisfied the same professed need by

adhering to the plan outlined in the settlement agreement: have its human resources

department provide the files and, if any reference at all, only one that was true,

neutral, and nondisparaging. Adhering to that plan would have served the same aims

without violating the settlement. Because the City’s professed reason does not square

with its options and obligations under the settlement, this suggests pretext and

causation, as is demonstrated by Radentz v. Marion County, 640 F.3d 754, 758–59 (7th

Cir. 2011). There, Marion County’s professed reason for its adverse action was that it

intended to terminate the plaintiffs’ contracts in order to hire professionals of a

different race at lower cost and thus to save money. Id. But the court observed that

Marion County had failed to utilize a contractual provision that would have allowed

the county to achieve that goal of eliminating extra labor expenses without

terminating the plaintiffs. Id. The Seventh Circuit held that because the county did

not exercise a contractual provision that would have satisfied the same professed need

                                           21
without the termination, this “cast[] doubt on whether the expense was actually the

reason for the termination.” Id. As in Radentz, Haltom City’s professed reason does

not square with its contractual realities under the settlement. See id. A rational jury

could interpret that dissonance as some evidence of pretext and causation.

       Moreover, because “the past is prologue,” Tex. Dep’t of Pub. Safety v. Cox Tex.

Newspapers, L.P., 343 S.W.3d 112, 119 (Tex. 2011), the evidence that Haltom City PD

had already retaliated against Forrest in the past also lends “color” to our view of

whether Haltom City’s reasons were mere pretext for retaliation. See Cummings v.

Standard Register Co., 265 F.3d 56, 63 (1st Cir. 2001); see also McDonnell Douglas, 411 U.S.

at 804–05, 93 S. Ct. at 1825 (holding that the employer’s other discriminatory

practices may inform the pretext inquiry). “[C]ircumstantial proof of discrimination

typically includes unflattering testimony about the employer’s history and work

practices—evidence which in other kinds of cases may well unfairly prejudice the jury

against the defendant.” Kelly v. Boeing Petro. Servs., Inc., 61 F.3d 350, 360 (5th Cir. 1995)

(quoting Estes v. Dick Smith Ford, Inc., 856 F.2d 1097, 1103 (8th Cir. 1988)). “In

discrimination cases, however, such background evidence may be critical for the jury’s

assessment of whether a given employer was more likely than not to have acted from

an unlawful motive.” Id.

       Here, Haltom City PD had a history of giving thin reasons for apparently

retaliatory acts against Forrest. When he discharged Forrest, Haltom City PD’s chief

of police issued a letter in which he maintained that he was firing Forrest for lying

                                             22
about a minor detail in a traffic investigation. Yet a rational jury could question

whether an employer would fire an employee for such a reason. To wit, the officer

who investigated Forrest documented his interviews with officers who believed that

(1) Haltom City PD could have just as easily counselled Forrest rather than fire him,

(2) Forrest had nothing to gain by lying about something so trivial, and (3) the

superior officer, to whom Forrest allegedly lied, “baited” Forrest into misstating the

facts, guiding Forrest into “giving . . . the answer” that the superior officer wanted.

Proof that the proffered reason was insufficient to motivate the termination tends to

show pretext for retaliation, Abbott v. Crown Motor Co., 348 F.3d 537, 544 (6th Cir.

2003), and that past retaliation is relevant for present purposes. See Cummings, 265

F.3d at 63.

      Furthermore, in evaluating causation, the fact that the content of the

disparaging job reference rehashed and referred back to the subject of the earlier

suit—i.e., whether Forrest was fired for misconduct or in retaliation—may lend

additional strength to this evidence of past retaliation. See Guangyu Wang v. Nev. Sys. of

Higher Educ., No. 3:18-cv-00075-MMD-CBC, 2018 WL 5816647, at *7 (D. Nev. Nov.

6, 2018) (order) (concluding that the plaintiff adequately established causation because

the subject of the defendant’s negative job reference was the plaintiff’s prior EEOC

conflict with the defendant).

      We have reviewed the evidence that pertains to both pretext and Clark’s sixth

causation factor, “evidence the employer’s stated reason is false.” 544 S.W.3d at 790.

                                           23
But Forrest introduced evidence concerning some of Clark’s other causation factors

as well.

       As to the first factor, the “temporal proximity between the protected activity

and the adverse action” assists Forrest’s case slightly. See id. The timeline was as

follows: Forrest was hired on August 3, 2015; after he complained about religious

discrimination, the investigation into his alleged misconduct began on June 30, 2016;

he was fired on August 1, 2016; Forrest filed a formal charge of discrimination on

March 24, 2017 (the protected activity); that charge was settled on June 12, 2017; and

Haltom City provided the negative reference on September 6, 2017 (the retaliation).

According to the evidence, Forrest’s most recent protected activity was in late March,

and the alleged retaliatory action occurred five months later, in early September. “[A]

time lapse of up to four months has been found sufficient to satisfy the causal

connection for summary judgment purposes.”         Evans, 246 F.3d at 354 (internal

quotation omitted).7 While somewhat longer than the four months that the Fifth

Circuit has found sufficient to show prima facie causation on its own, a rational jury

could nonetheless believe that the timing adds at least something to Forrest’s case on

causation and pretext.

       As to the second factor, there was evidence that Haltom City PD and Sergeant

Peters had “knowledge of the protected activity.” See Clark, 544 S.W.3d at 790. In


       7
        But cf. Besser v. Tex. Gen. Land Office, No. 18-50291, 2020 WL 6476707, at *5
(5th Cir. Nov. 3, 2020) (per curiam).

                                          24
response to Forrest’s protected activity—i.e., his earlier TCHRA claim—Haltom City

signed a settlement agreement that specifically addressed and released his claim.

Sergeant Peters testified that he was aware of the settlement, which in turn suggests

knowledge of the protected activity it concerned.

      As to the fourth factor, while there is no evidence of Haltom City PD’s “failure

to adhere to relevant established company policies,” there is more compelling

evidence in the same vein: that Haltom City failed to adhere to a binding settlement

agreement, as discussed above. See id.

      Taken together, this evidence is sufficient to give rise to a fact issue on prima

facie causation, but-for causation, and pretext. We therefore overrule Haltom City’s

second and third issues.

               IV.   IMMUNITY FOR BREACH OF THE SETTLEMENT

      In its fourth issue, Haltom City argues that it should be categorically immune to

Forrest’s claim for breach of the settlement agreement. Haltom City argues that the

settlement is not a contract for goods or services for which immunity has been

waived, and therefore immunity bars Forrest’s claim for breach of the settlement. See

Tex. Loc. Gov’t Code Ann. §§ 271.151(2)(A), .152.

      Forrest responds that his breach claim is governed (and allowed) by the rule of

Texas A & M University–Kingsville v. Lawson. 87 S.W.3d 518, 521–22 (Tex. 2002)

(plurality op.); see Hughes v. Tom Green Cty., 573 S.W.3d 212, 221 (Tex. 2019)

(confirming that Lawson is controlling precedent). We agree with Forrest.

                                          25
      In Lawson, the plaintiff agreed to settle his whistleblower claim against his

former employer, a state university, in exchange for $62,000 and an agreement that

the university would respond to employment inquiries about him in a certain way:

requests for references would be referred to the head of the personnel department,

who would give only neutral information about his title and salary. 87 S.W.3d at 518–

19. The plaintiff later sued, alleging that the university had breached the settlement by

mishandling an employment inquiry. Id. at 519. The university argued it should be

immune from the suit because the plaintiff’s claim was one for breach of contract for

which immunity had not been waived. Id. at 519–20.

      The Lawson court held that if a government entity agrees to settle a lawsuit

from which it is not immune, it cannot claim immunity from a subsequent suit for

breach of the settlement agreement. Id. at 521. “[W]hen a governmental entity is

exposed to suit because of a waiver of immunity, it cannot nullify that waiver by

settling the claim with an agreement on which it cannot be sued.” Id. “Once the

Legislature has decided to waive immunity for a class of claims, the inclusion of

settlements within the waiver is consistent with that decision.” Id. at 522. “The State

should not regain waived immunity by settling a case.” Id.

      In this case, Forrest claimed a violation of the TCHRA, he settled that claim,

and he has now sued for breach of the settlement. Sovereign immunity is waived for

TCHRA claims like Forrest’s. See Clark, 544 S.W.3d at 770. Therefore, immunity

does not bar Forrest’s claim for breach of the resulting settlement.

                                           26
      We overrule Haltom City’s fourth and final issue.

                                V.     CONCLUSION

      We affirm the trial court’s denial of the plea to the jurisdiction and motion for

summary judgment.

                                                     /s/ Wade Birdwell

                                                     Wade Birdwell
                                                     Justice

Delivered: February 25, 2021




                                         27